                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


NIGEL GROVES,

                      Plaintiff,

               v.                                                          Case No. 19-C-1453

AMERICAN FAMILY MUTUAL
INSURANCE COMPANY, S.I.,

                      Defendant.


                      DECISION AND ORDER ON PLAINTIFF’S
                    MOTION FOR PARTIAL SUMMARY JUDGMENT


       Plaintiff Nigel Groves, an Illinois resident, brought this action against his insurer,

Defendant American Family Mutual Insurance Company, S.I., a domestic insurance company with

its principal place of business in Wisconsin, after American Family partially denied Plaintiff’s

claimed loss allegedly caused to Plaintiff’s summer cabin following a winter weather event.

Plaintiff asserts claims of breach of contract and bad faith against American Family. The court

has jurisdiction over this matter pursuant to 28 U.S.C. § 1332. This matter comes before the court

on Plaintiff’s motion for partial summary judgment on Plaintiff’s breach of contract claim.

                                       BACKGROUND

       Plaintiff claims that on or about March 15, 2019, a winter weather event caused a roof

collapse to his summer cabin and that he was unaware of the damage until about May 29, 2019,

when his realtor discovered the collapse and reported it to Plaintiff. By that time, the cabin had

become infested with mold and additional interior damage had occurred as a result of its exposure

to the elements. Plaintiff subsequently made a claim under the insurance policy, and American




         Case 1:19-cv-01453-WCG Filed 07/08/20 Page 1 of 3 Document 30
Family sent an adjuster to the cabin to evaluate the loss. Id. ¶¶ 8–9. American Family paid for the

structural damage to the cabin but denied coverage for additional damages that occurred after the

collapse. By letter dated June 20, 2019, American Family advised Plaintiff that the additional

damage was not covered by virtue of a policy exclusion that applied to damages caused by

“[n]eglect of any insured to use all reasonable means to protect covered property at and after the

time of loss.” American Family also claimed that the additional damages would not be covered

because Plaintiff had failed to take reasonable steps to protect the property from further damage,

as the Policy required.

                                    SUMMARY JUDGMENT

        Summary judgment should be granted when the moving party shows that there is no

genuine issue as to any material fact and that the moving party is entitled to judgment as a matter

of law. Fed. R. Civ. P. 56(a). Rule 56 sets out the procedures for supporting the factual positions

of the parties:

        A party asserting that a fact cannot be or is genuinely disputed must support the
        assertion by:

        (A) citing to particular parts of materials in the record, including depositions,
        documents, electronically stored information, affidavits or declarations, stipulations
        (including those made for purposes of the motion only), admissions, interrogatory
        answers, or other materials; or

        (B) showing that the materials cited do not establish the absence or presence of a
        genuine dispute, or that an adverse party cannot produce admissible evidence to
        support the fact.

Fed. R. Civ. P. 54(c)(1). Only evidence that would be admissible in court can support a motion

for summary judgment. Thus, “[a]n affidavit or declaration used to support or oppose a motion

must be made on personal knowledge, set out facts that would be admissible in evidence, and show

that the affiant or declarant is competent to testify on the matters stated,” Fed. R. Civ. P. 56(c)(4),



                                                  2

          Case 1:19-cv-01453-WCG Filed 07/08/20 Page 2 of 3 Document 30
and “[a] party may object that the material cited to support or dispute a fact cannot be presented in

a form that would be admissible in evidence.” Fed. R. Civ. P. 56(c)(2).

                                           ANALYSIS

       Plaintiff has failed to properly support his motion for summary judgment. The affidavit

submitted in support of his motion fails to set out facts that would be admissible in evidence. There

is no affidavit or sworn declaration by Plaintiff setting out the facts concerning how and when he

came to know of the loss and what steps he took to protect the property at or after the time of the

loss. In fact, as Defendant notes, the motion is supported by no admissible evidence that Plaintiff

even owns the property in question. Instead, the motion is supported by an affidavit by Plaintiff’s

attorney purportedly authenticating the insurance policy at issue (which American Family does

not dispute), American Family’s letter explaining its partial denial of Plaintiff’s claim, and the

May 29, 2019 email from a realtor describing his observations of the damage with attached

photographs. None of this evidence is admissible, and thus fails to support Plaintiff’s motion for

summary judgment.

       When a party fails to properly support a material fact on a motion for summary judgment,

the court may give the party an opportunity to properly support that fact. Fed. R. Civ. P. 56(e)(1).

That would seem the appropriate step to take here, since it appears Plaintiff will be able to provide

the evidentiary support his motion requires. Accordingly, Plaintiff will be allowed until July 24,

2020, to properly support the material facts upon which his motion rests. Failure to do so will

result in its summary denial.

       SO ORDERED at Green Bay, Wisconsin this 8th day of July, 2020.

                                                      s/ William C. Griesbach
                                                      William C. Griesbach
                                                      United States District Judge



                                                 3

         Case 1:19-cv-01453-WCG Filed 07/08/20 Page 3 of 3 Document 30
